• Affirmed by unpublished PER CURIAM opinion.'
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ritchie John Horvath, III, appeals the district court’s orders denying his motion for modification of sentence under 18 U.S.C. § 3582(c)(2) (2006) and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Horvath, No. 4:05-cr-00008-FFF-6 (W.D.Va. Sept. 2, 2008; Sept. 18, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.